Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Timothy DeWitt on February 25, 2022.
The application has been amended as follows: 
In claim 1, line 3, replace “Providing” with --providing--.
In claim 1, line 5, replace “Incubating” with incubating--.
In claim 1, line 5, deleted “first”.
In claim 1, line 7, replace “Measuring” with –measuring--.
In claim 1, line 10, replace “Adding” with –adding--.
In claim 1, line 10, before “mixture”, add –first--.
In claim 1, line 12, before the semicolon, add –thereby forming a second mixture”.
In claim 1, line 13, replace “a second mixture” with --the second mixture--.
In claim 1, line 13, replace “second temperature” with –temperature--.
In claim 1, line 11, after “antibody”, insert –for--.
In claim 1, line 13, replace “Incubating” with –incubating--.
In claim 1, line 15, replace “Measuring” with –measuring--.
In claim 1, line 18, replace “Determining” with –determining-.

Allowable Subject Matter
Claims 1-12 are allowed.

It was not found in the prior art search a teaching or suggestion for a method comprising the steps of:
providing a whole blood sample;
adding a reaction buffer comprising a non-ionic detergent for hemolysis;
next adding a buffered solution, which is free of any insoluble antibody carrier, comprising at least one specific antibody; and measuring a change in absorbance or in scattered light of the mixture during incubation at a wavelength in a range between 600 to 680 nm.
It was also not found in the prior art search a teaching or suggestion for benefits or advantages of such limitations, including those discussed by Applicant on page 0006-0007, and 0041-0046.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200316599 (discloses blood typing.)
US 20150132789 (discloses calculating hemoglobin concentration).
US 20020031791 (discloses immunoassay, but has particles).
US 20190292235 (discloses calculating hemolysis rate).
US 20050051466 (discloses characterizing extent of hemolysis during sample processing).
US 20070215467 (discloses measuring degree of hemolysis.)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/               Primary Examiner, Art Unit 1641